Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler (US 20020145095, hereinafter referred to as “Winkler”).

Regarding claim 1, Winkler discloses a furniture mount (Fig. 6, golf cart bracket including bracket 50 and a L-bracket mounted to accessory mounting surface 54 to 50, for mounting golf accessory 70 to golf cart 66) comprising: a mounting plate (Fig. 6, L-bracket mounted to accessory mounting surface 54 to 50, and has golf accessory 70 being disposed thereon) arranged to be mounted to a piece of furniture (“arranged to be mounted to a piece of furniture “ is an intended use statement, which does not limit or further define the structure of the mounting plate); a first connector attachment plate (Fig. 6, vertical segment of 50 at 54, Fig. 3, portion of 50 with mounting holes 114 and surface 54) attached to the mounting plate (Fig. 6, vertical segment of 50 at 54 attached to vertical part of L-bracket supporting golf accessory 70), the first connector attachment plate (vertical segment of 50 at 54) having a first opening (Fig. 3, mounting hole 114) sized to receive a connector (this feature is an intended use statement, which does not limit or further define the structure of the first opening because the size of the connector is also not defined, meanwhile, connector can be fasteners through holes 114); a second connector attachment plate (Fig. 6, tilted vertical segment of 50 at vertical extension member 58 and horizontal end segment of 50 at mounting surface 52) attached to the first connector attachment plate (vertical segment of 50 at 54), the second connector attachment plate (Fig. 6, part of 50 at 58 and 52) having a second opening (Figs 5 and 6, hole 94) sized to receive the connector (this feature is an intended use statement, which does not limit or further define the structure of the second opening because the size of the connector is also not defined, meanwhile, connector can be interpreted as being fastener 124), wherein the first connector attachment plate separates the second connector attachment plate from the mounting plate (Fig. 6, portion of 50 at 54 separates 58 from L-bracket of 70), wherein the first opening is arranged to receive at least a portion of the connector when the mounting plate is mounted to a first surface of the piece of furniture (this above limitation is an intended use statement (i.e. “…. arranged to …… when the mounting plate is mounted to ….”) thus does not limit or further define the structures of the first opening, the connector, first surface of furniture, nor the mounting plate); wherein the second opening is arranged to receive at least a portion of the connector when the mounting plate is mounted to a second surface of the piece of furniture, the second surface being different from the first surface (this above limitation is an intended use statement (i.e. “arranged to ……. when the mounting plate is mounted to ….”) thus does not limit or further define the structures of the second opening, the connector, second surface of furniture nor the mounting plate). 
Regarding claim 2, Winkler discloses wherein the mounting plate extends substantially perpendicular to the first connector attachment plate (Fig. 6, horizontal segment of L-bracket below 70 extends perpendicular to vertical segment of 50 at 54).
Regarding claim 3, Winkler discloses wherein the mounting plate extends substantially parallel to the second connector attachment plate (Fig. 6, horizontal segment of L-bracket below 70 extends parallel to portion of 50 at 52).
Regarding claim 4, Winkler discloses wherein the mounting plate is not coplanar with the second connector attachment plate
Regarding claim 5, Winkler discloses wherein the first connector attachment plate extends substantially perpendicular to the second connector attachment plate (Fig. 6, vertical segment of 50 at 54 extends perpendicular to 50 at 52).
Regarding claim 6, Winkler discloses wherein the mounting plate includes one or more opening (Fig. 6, vertical segment of L-bracket below 70 has openings for allow nut and bolt threaded connections) arranged to receive fasteners to mount the furniture mount to the first surface and the second surface (“arranged to receive ….”  is an intended use statement, which does not limit or further define the structures of the mounting plate, the opening, etc). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Winkler (US 20020145095, hereinafter referred to as “Winkler”).
Regarding claim 7, Winkler fails to disclose wherein the furniture mount is made of a single unitary piece. However, with respect to claim 7, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the L-bracket below 70 to be of singular piece integral with bracket 50 since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 20090314921, hereinafter referred to as “Gould”).
Regarding claim 28,  Gould discloses a method of securing a piece of article ([0001] lines 1-2, securing of articles mounted on surfaces; [0022]) to a wall ([0026] lines 1-5, article fixed to a support surface, Fig. 1, ATM 2 fixed to cover plate 3 / small wall), the method comprising: mounting an article mount to a first surface of a piece of article (Fig. 14, inner panel 40 mounted to a surface of ATM 2 (article)), the article mount having a mounting plate (Figs 17 and 18, security bracket), a first connector attachment plate (Figs 6, 13, 14, any one of inner panels 11, 12, 13, 14, 39), and a second connector attachment plate (Figs 6, 13, 14, another one of inner panels 11, 12, 13, 14, 39), each of the first connector attachment plate and the second connector attachment plate having an opening sized to receive a connector ([0065] lines 1-8,  holes 15 on inner panels 11, 12, 13, 14, 39 for allow drive socket and bolt heads / connector to pass through to the mounting points 19), and the first connector attachment plate being angled relative to the second connector attachment plate (Figs              6, 13, and 14, inner panels 11, 12, 13, 14, 39 are at different angles), wherein the first connector attachment plate separates the second connector attachment plate from the mounting plate (Fig. 14, during use, as the ATM 2 tips over, the accordion structure of the inner panels 11, 12, 13, 14, 39, 41 become elongated, and allowing at least one of the inner panels 41 and 40 to be separated from security bracket of Fig .18); mounting a wall mount to the wall (Fig. 14, inner panel 41 can be mounted to a support surface, see [0026] instead of to the ground); connecting a first end of the connector to the opening of the first connector attachment plate ([0063] and [0065], Fig. 6. One end of the nut/bolt/connector connected to opening 15); and connecting a second end of the connector to the wall mount (Figs 6 and 8, [0026], [0063] and [0065]: hole 16 on inner 
However, Gould fails to disclose the article being a furniture, and the article mount being a furniture mount.  
Nevertheless, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Gould to adapt for use on securing of furniture as being the secured article, so as to realize the same benefit of energy dissipation when the article/furniture is being tipped over. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 9-17, 19, 22-23, 25-26 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Flores US 20040119381, Huo US 20090173844, Liu CN 206820697.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271. The examiner can normally be reached Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DING Y TAN/Examiner, Art Unit 3632         

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632